Citation Nr: 1711391	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  00-12 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas,


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a gastrointestinal disability, including chronic diarrhea, to include as secondary to hemorrhoids. 

3.  Entitlement to an increased rating for chronic epididymitis with prostatitis and benign prostatic hypertrophy, rated as 40 percent disabling, effective March 15, 2013, and 20 percent disabling, effective April 1, 2014.  

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left hip. 

5.  Entitlement to an initial compensable rating for a residual surgical scar of the left knee. 

6.  Entitlement to an increased rating for depressive disorder with anxiety, currently rated as 100 percent disabling. 

7.  Entitlement to an increased rating for duodenal ulcer, with gastroesophageal reflux disease (GERD) and hoarseness, currently rated as 30 percent disabling. 

8.  Entitlement to an increased evaluation for chronic sinusitis, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for chondromalacia patella of the right knee, currently rated as 10 percent disabling. 

10.  Entitlement to an increased rating for arthritis of the left knee, currently rated as 10 percent disabling. 

11.  Entitlement to an increased rating for residuals of a meniscectomy of the left knee, currently rated as 10 percent disabling.

12.  Entitlement to an increased compensable rating for hemorrhoids, to include rectal bleeding. 

13.  Entitlement to an increased compensable rating for erectile dysfunction. 

14.  Entitlement to an increased compensable rating for pseudofolliculitis barbae. 

15.  Entitlement to an increased compensable rating pterygium. 

16.  Entitlement to special monthly compensation (SMC) at a higher rate.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2010 decision, the Board denied entitlement to service connection for heart disease.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion for remand (JMR) to vacate the Board's decision and remand the Veteran's claim for readjudication; the motion was granted by the Court in a September 2011 Order, and the case was returned to the Board.  

In a May 2014 decision, the Board again denied entitlement to service connection for heart disease, to include as secondary to service-connected disabilities.  The Secretary and the Veteran (the parties) again filed a JMR, citing reliance on inadequate VA opinions, and in April 2015 the Court once again granted the parties' JMR, vacating the Board's May 2014 decision and remanding the case for compliance with the terms of the JMR.  

In September 2015, the Board remanded the issue of entitlement to service connection for a heart disability.  As noted in the decision, the Board accepted jurisdiction of the claims adjudicated in the July 2014 and August 2014 rating decisions, and remanded those issues for additional development.  The Board notes that although on a VA Form 9 accompanying the notice of disagreement (NOD) the Veteran specifically waived his right to receive a statement of the case (SOC) with respect to those issues, stating that he wished to proceed with the appeal without a SOC, in January 2016, a SOC was issued with respect to all of the issues, except for the increased rating claim for a psychiatric disability.  All of the issues are reflected on the title page.  

In a January 2016 rating decision, the evaluation of chronic epididymitis with prostatitis and benign prostatic hypertrophy was increased to 40 percent, effective March 15, 2013, and a 20 percent rating was assigned from April 1, 2014.  As such, the issue has been recharacterized as reflected on the title page.  

In July 2016, the Board determined an advisory expert medical opinion was required from a Veteran's Health Administration (VHA) medical expert to assist in the determination with respect to service connection for a heart disability.  See 38 C.F.R. § 20.901.  The opinion was received in October 2016.  In November 2016, the Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  The Veteran's representative submitted a brief in January 2017.  

As noted in the prior Board remand, the Veteran's service-connected psychiatric disorder has been rated as 100 percent disabling for the entire appeal period, and the issue of entitlement to SMC (at a higher rate) is currently on appeal.  As such, and to the extent raised, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is moot.  

With the exception of the claim for service connection for a heart disability, the issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

A heart disability is not related to service or service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, and to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.





II.  Analysis

The Veteran asserts entitlement to service connection for heart disease.  He maintains that heart disease was initially manifested during service or within a year after separation, and/or is related to service.  

The Veteran's service treatment records reflect complaints of chest pain in December 1992.  His heart rate was 50 beats per minute, and he was noted to have a sinus bradycardia.  Although he indicated being unsure if he ever had heart trouble on a December 1996 medical history, the December 1996 examination report shows his heart was normal.  

In addition, and although complaints of sharp left upper shoulder chest discomfort were assessed as cardiomegaly in January 1997, the May 1998 VA examination report notes no heart disease.  Additionally, the Veteran denied ever having heart disease on a January 1999 medical history report for VA optometry treatment.  

Significantly, the October 2016 VHA opinion states that there is no evidence documenting the existence of cardiomegaly.  It was noted that the single progress note from 1997 by a non-cardiologist merely stated that the Veteran requested a cardiology consultation for 'cardiomegaly.'  The Board notes that although the Veteran is considered competent to report his symptoms, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to diagnose a heart disability and/or relate it to service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007). 

The Board notes that the February 2005 VA cardiology treatment records reflect complaints of sharp chest pain on exertion for the past 15 years, and the April 2013 VA examination report notes the Veteran's history of cardiomegaly in 2005 related to chest pain during service.  However, a bare transcription of lay history is not transformed into competent medical evidence merely because the examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

Moreover, in addition to the absence of the report of examination referenced in 1997 progress note, the VHA opinion states that the diagnosis of cardiomegaly by physical examination is not precise and requires more objective testing, such as echocardiography.  Further, the opinion notes that none of the electrocardiograms in the Veteran's medical record showed evidence for hypertrophy, a finding weighing against a diagnosis of cardiomegaly.  

The Board further notes that although a June 2004 VA treatment record reflects a diagnosis of second degree heart block (Mobitz II) after complaints of heart palpitations, and a February 2005 VA stress test demonstrated a mildly dilated left ventricle with mild scarring, no active symptoms were reported.  Moreover, the VHA opinion specifically states that there is no evidence to document the existence of second degree heart block prior to 2004, noting that even several studies subsequent to 2004 did not show second degree heart block.  It was noted that second degree heart block Mobitz II was a relatively rare finding on routine electrocardiography examination and would have been expected to be present subsequent to 2004 if present in 2004.  The VHA opinion concludes that the notation of a mild and fixed perfusion defect was most likely a false positive and unlikely represented the presence of true myocardial scarring.  

Another important factor noted to weigh against a finding of any form of heart disease by the VHA expert is the stress test performed in August 2004, in which the Veteran exercised for 12 minutes and 22 seconds, and achieved a maximum heart rate of 200 beats per minute, which was noted to be "well above the age-adjusted expected normal exercise capacity.  

Although treatment records beginning in August 2006 indicate that the Veteran has taken Atenolol for heart disease, the April 2013 VA examination report notes that the Veteran had conduction system disease and hypertension/cardiac enlargement after separation and that these were not a result of chest pain in service.  Dyspnea and limitations were attributed to degenerative joint disease of the knee, not a heart condition, and many causes for chest pain were noted.  The examiner added that at no time has the Veteran had chest pain related to any heart disease, such as atherosclerotic heart disease or coronary heart disease.  

The April 2013 VA examiner concluded that it is less than likely that the Veteran had a heart condition related to service.  Moreover, the VHA opinion concludes that it is less than likely that the Veteran has had heart disease at any time since service.  

Further, in a January 2014 VA examination report addendum, the examiner opined that it was less than likely that the Veteran's service-connected medical and psychiatric disabilities or their medications had aggravated or caused a permanent increase in severity of the cardiomegaly and arrhythmia in the form of a Mobitz II block.  The rationale was that the pharmacology of the medications superimposed on the fact that a Mobitz II heart block is a conduction system disease or slowing that is organic in nature.  

The Board finds the October 2016 VHA medical expert opinion to be persuasive and of the greatest probative value.  It is apparent in the VHA opinion that the entire claims file was reviewed and considered in rendering the opinion.  The VHA opinion is based on an accurate history, and contains a well-reasoned explanation.  As such, the VHA opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

As the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for heart disease therefore is not warranted.  


ORDER

Service connection for heart disease, to include as secondary to service-connected disabilities, is denied.  


REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

The Veteran was afforded a VA examination with respect to the severity of his knee disabilities in December 2015.  However, closer inspection of the examination report shows that it does not include all the required testing pursuant to § 4.59 and Correia.  The December 2015 VA examination report provides range of motion values but it is not apparent whether pain during active and passive motion was described, or whether pain on nonweight bearing was observed.   As such, a new VA examination is needed.

In addition, the December 2015 VA hip examination report notes that the left hip and knee disabilities limit standing and walking, and although inability to state the percentages of each contribution without speculation, the reason for such was not provided.  As such, the December 2015 VA examination is not completely adequate.  Thus, a new VA examination is needed.  

In addition, in April 2014, the Veteran was afforded VA examinations with respect to the severity of chronic epididymitis with prostatitis and benign prostatic hypertrophy; degenerative joint disease of the left hip; duodenal ulcer, with gastroesophageal reflux disease (GERD) and hoarseness; chronic sinusitis; hemorrhoids; and erectile dysfunction.  VA treatment records in September 2015 reflect relevant complaints of increased symptoms, and weight loss and feeling poorly most of the time were noted.  In addition, in a December 2015 submission, the Veteran noted increased symptoms.  Thus, the Board finds that there is an indication of worsening symptoms with respect to the noted increased rating claims.  A new VA examination must therefore be obtained to determine the nature and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

In view of the evidence and the Veteran's assertions, the issue with respect to service connection or a gastrointestinal disorder, other than duodenal ulcer with GERD, is deferred pending the new examination in association with service-connected duodenal ulcer with GERD and hoarseness.  

Additionally, in DeLisio v. Shinseki, 25 Vet. App. 45, 57-58 (2011) the Court stated that it is well-settled that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  See also Hanson v. Brown, 9 Vet. App. 29, 32 (1996); Kalman v. Principi, 18 Vet. App. 522, 524 (2004).  

In a December 2015 submission, the Veteran referenced the issue of entitlement to SMC as being "MOOT."  In a March 2016 submission, he indicated that he desired to continue the appeal with respect to SMC at a higher rate, and noted that the issues with respect to higher ratings for pterygium and pseudofolliculitis barbae were "MOOT."  As the January 2016 rating decision reflects noncompensable ratings are assigned for pterygium and pseudofolliculitis barbae, and although SMC at a certain rate has been granted, and although no response to a November 2015 letter requesting specific information with respect to the appeal pertaining to a rating in excess of 100 percent for depressive disorder with anxiety, is associated with the record, it is not clear whether the Veteran desires to withdraw the claims.  As such, on remand, clarification in that regard should be obtained and recorded in the file.  

The issue of entitlement to a compensable rating for a left knee scar is deferred pending clarification with respect to the appeal as to pseudofolliculitis barbae, as it is rated under hyphenated Diagnostic Code 7813-7806 and could impact the outcome of the increased rating for a surgical scar of the left knee, which is rated under Diagnostic Code 7805.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since January 2016.  

2.  Clarify in the record whether the Veteran desires to withdraw the appeal with respect to SMC, and increased ratings for pterygium, pseudofolliculitis barbae, and a psychiatric disorder.  

3.  After completion of the above, schedule the Veteran for an appropriate VA examination in connection with his left hip and knee disabilities to assess the current severity.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

In addition, findings pertaining to nature and severity of the left knee postoperative scar should be reported.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is unable to render an opinion without resort to speculation, the examiner should clearly explain why that is so.  

A rationale for all opinions expressed should be provided.  

4.  Schedule the Veteran for an appropriate VA examination(s) in connection with his service-connected chronic epididymitis with prostatitis and benign prostatic hypertrophy, hemorrhoids, and erectile dysfunction to assess the current severity.  

All findings should be reported in detail and a rationale for all opinions expressed should be provided.  

All findings should be reported in detail and a rationale for all opinions expressed should be provided

5.  Schedule the Veteran for an appropriate VA examination in connection with his service-connected chronic sinusitis to assess the current severity.  

All findings should be reported in detail and a rationale for all opinions expressed should be provided.  

6.  Schedule the Veteran for an appropriate VA examination(s) in connection with his service-connected hemorrhoids and duodenal ulcer with GERD and hoarseness to assess the current severity.  

In addition, it is requested that the examiner provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any other gastrointestinal disability diagnosed, to include chronic diarrhea, is related to his active service, or is caused by or aggravated by service-connected duodenal ulcer with GERD or hemorrhoids.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

A rationale for all opinions expressed should be provided.

7.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


